Allow me to congratulate you, Mr. President, on assuming the presidency of the General Assembly at its seventieth session. I also wish to extend my sincere gratitude to His Excellency Mr. Sam Kutesa for his work as President of the General Assembly at its sixty-ninth session.
Today, we celebrate the seventieth anniversary of our unique Organization. We reflect on what we have accomplished, but also on what we have fallen short of achieving. It is also a time to map the way ahead. The Secretary-General has announced “Strong United Nations. Better World.” as the slogan for this year’s anniversary. But are we stronger as a community? Are we shaping a better world for our children? We are living in turbulent times. The number of crises around the world is at a record high with failing States, frozen
conflicts, wars and terrorism creating insecurity around Europe. Our citizens feel that instability. They expect politicians to act boldly, to solve and not to deepen the crises.
The ongoing conflicts in Syria, the Middle East and North Africa are threatening the lives of millions. The rising extremism that no borders can contain is a serious challenge to the international community. The degrading humanitarian situation in several conflict zones has forced millions of people to leave their homes, pack their whole lives into a suitcase and embark on a perilous, sometimes even deadly journey to safety. Hundreds of thousands of people are at Europe’s doorstep, reaching out for a helping hand, struggling and fighting for the right to live. As a result, nationalistic parties that feed on people’s fears have seized the day and are gaining momentum. Hate speech, racism, xenophobia, populism and aggressive nationalism are again on the rise.
All of those challenges transcend national borders and call upon us to act with resolve on a global scale. Robert Schuman, called “the Father of Europe” as one of the founding fathers of the European Union and the greatest peace projects the world has ever seen, stated in the Schuman Declaration of 9 May 1950: “World peace cannot be safeguarded without the making of creative efforts proportionate to the dangers which threaten it.” We should not wait for the crises to appear on our television screens to prompt us to act. It is high time that we acted together to address the causes, not the consequences.
Peace is not just the absence of war. Peace is human rights. Peace is the rule of law. Peace is rules that apply to everyone, including global and regional Powers. Security, development, human rights and the rule of law are interdependent and mutually reinforcing universal values. They are the pillars of the United Nations. Every crisis can be traced back to an initial phase when someone violated the law and human rights. To prevent future crises, a United Nations early-warning crisis detection system needs to be set up to safeguard the rule of law and human rights.
Poverty, inequalities and environmental degradation are issues that require our attention. Bulgaria welcomes the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1) and is fully committed to its implementation. For the first time in the history of humankind, people are at the very heart of a development agenda that leaves no one behind. This truly transformative Agenda reflects the complexity of the challenges we face today. It takes into consideration the right of every individual to live in dignity and prosperity and ensures the equal participation of all sections of society.
Climate change is a serious problem. Its impact continues to cause more disparities and conflicts. Climate change negotiations have entered a critical stage. 2015 is a landmark year — we have an opportunity to end two decades of intense climate negotiations and begin a new era through the adoption of a global, legally binding protocol in Paris in December. My country will contribute to the successful finalization of that process.
Women’s participation in all aspects of social and political life still remains a major challenge in many parts of the world. Development will never be truly sustainable and lasting peace will never be achieved, if half of the world’s population is excluded. Gender equality is an absolute necessity for the full realization of human rights and the functioning of democracy.
Today, the international community faces a deteriorating global security environment, characterized by a rising number of civil wars, growing extremism and an increased number of humanitarian crises. A renewed focus on conflict prevention is needed. In the five years since its beginning, the conflict in Syria has come to represent a major threat to international peace and security. The presence of Daesh in the region has become a key obstacle to a political settlement in Syria and a serious risk to the stability and the territorial
integrity of Iraq. The most recent terrorist attacks in Egypt, Tunisia, Kuwait and Turkey have shown that violent extremism and radicalization transcend national borders.
Joint action by the international community in the fight against violent extremism is crucial. The United Nations is the best platform for managing and coordinating international efforts. We need Governments and law enforcement institutions to cooperate closely with regional organizations, civil society, local communities, media and the private sector in order to ensure durable and viable solutions. On a national level, we should adopt policies and measures that can prevent the radicalization of marginalized groups and ensure their better integration in society.
As long as the conflict in Syria continues, the refugee crisis will not subside. The efforts of the entire international community should focus on ending hostilities in conflict zones and supporting institution building, the rule of law and respect for human rights. The role of neighbouring States is also of great importance.
Europe is currently focused on the establishment of a solidarity scheme that will allow the fair relocation and resettlement of refugees among all Member States. We need to establish an appropriate mechanism that can distinguish those in need from those just looking for a better life. The migrant crisis is a security concern. Apart from the fear of infiltration by extremists on European soil, the issue of illegal human trafficking, which requires our urgent attention and concerted action, has again been raised.
Given the unprecedented migratory flow towards Europe, the European Union (EU) has to demonstrate solidarity and responsibility. In the EU, we need not just to address the crisis but to solve it in a manner guided by European unity and our common desire for a peaceful and free Europe. The European Union represents the largest area of human rights, peace and democracy in the world. It is a family that stands together.
The international community was deeply shocked by the deliberate destruction of world cultural heritage sites in Syria and Iraq by terrorists. That is not only a cultural tragedy, but a severe blow to human civilization. Societies without ethics and values, without morals and culture, have no future. In that respect, I would like to underline UNESCO’s important role in the protection
2/54 15-29562

30/09/2015 A/70/PV.19
of cultural heritage sites in armed conflicts and in the prevention of illegal trafficking in cultural artefacts.
There is a clear need to revitalize the Middle East peace process. Bulgaria fully supports the Secretary- General’s Special Coordinator for the Middle East Peace Process, Mr. Nickolay Mladenov, in his challenging mission. My country reaffirms its position that the United States-led formula, the two-State solution, is the realistic, just and lasting way to settle the Israeli- Palestinian conflict.
Bulgaria has consistently supported diplomacy as the only way to resolve the issue of the Iranian nuclear programme. We welcome the Joint Comprehensive Plan of Action and hope that all the measures agreed therein will be fully implemented in a timely fashion.
This year we celebrate 70 years since the end of the Second World War. We remember all the innocent lives that perished in the death camps of the Holocaust. There will always be people who will try to justify the killing of innocents in the name of a cause they consider worthy. We should never forget that we are all born equal, born in peace to live in peace and strive for peace. I remember the words of the young Muslim man from Mali, Lassana Bathily, who saved several innocent lives during the hostage crisis earlier this year in Paris:
“We are brothers. It is not a question of Jews, Christians or Muslims. We are all in the same boat and we have to help one another.”
Today we need active citizens who care for human rights. As President, I stand behind Bulgarian civil society in their demands that State institutions be transparent and efficient. I am proud of the example Bulgarian civil society set in 1943 by saving all 48,000 Bulgarian Jews from the Nazi camps. Unfortunately, Bulgaria was not in a position to do the same for the Jewish people from northern Greece and parts of Yugoslavia, as they were not Bulgarian citizens. We deeply mourn the loss of their lives, as well as all the victims of the Holocaust, whom we will always remember.
Temples of different religions — an Orthodox church, a mosque, a synagogue and a Catholic cathedral — are located just across from my office, in the very heart of the Bulgarian capital, Sofia. They have coexisted peacefully, some of them for centuries. That is a great example of tolerance, wisdom and respect for
diversity. And it is up to all of us to shape the world we live in with tolerance and humanism.
The annexation of Crimea was a blatant violation of international law and its principles. Bulgaria stands firmly behind Ukraine’s sovereignty and territorial integrity. For us, Crimea is Ukraine and Ukraine is Europe. My country condemns any attempts to further destabilize Ukraine. The full implementation of the Minsk Agreements is essential. We call on all stakeholders to engage constructively in a political dialogue in order to reach a just political solution.
The Bulgarian Chairmanship-in-Office of the South-East European Cooperation Process will work for the adoption of a Joint Declaration to reaffirm the principle of the inviolability of national borders in the Balkans. We want borders not to be moved, but to fall. Enhanced regional cooperation and the European integration of all the countries in the region is our ultimate goal.
Among the eight Secretary-Generals of the United Nations, all of them men, a national from the Group of Eastern European States has never been appointed. The recently adopted resolution 69/321 (2015) stresses the need to ensure equal and fair distribution based on gender and geographical balance, while meeting the highest possible requirements for the appointment of the Secretary-General. The time has come for a woman from Eastern Europe to be entrusted with the highest position in the Secretariat. Once a joint letter by the Presidents of the General Assembly and the Security Council, as envisaged in the resolution, starts the formal process for soliciting candidates for Secretary-General, Bulgaria stands ready to nominate the candidate who will be the best fit for the post. That will be a person of excellence, with extensive experience in international relations, with great interpersonal skills, an efficient manager and communicator, a true leader.
